DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 11/23/2022 and reviewed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 16-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “may” renders the claims 10 and 17 indefinite because it is unclear whether the block can or cannot be made of plastic/recycled plastic. The Examiner suggests the use of the term “can”.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In light of the disclosure, the meaning of the term “frustrum” in claims 10, 12 and 16 is unclear. The Examiner has interpreted the term “frustrum” as “frustum”.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 12 and 15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Vargas (U.S. Pat. Pub. No. 20150028177 A1).
Regarding claim 1, Vargas teaches a trailer jack support apparatus comprising:
a first monolithic block having six sides (Vargas; 1);
a first side and a second side (Vargas; front and rear side of 1) opposite the first side, the first side and the second side having the same length;
a third side and a fourth side (Vargas; right and left sides) opposite the third side, the third side and the fourth side having the same length; and
a recess (Vargas; 7) defined in a fifth side (Vargas; top side), the recess including at least one void defined in the recess of the fifth side.
Regarding claim 7, Vargas teaches at least two protrusion recesses (Vargas; 15) defined in a sixth side (Vargas; lower side of 15) of the first monolithic block.
Regarding claim 9, Vargas teaches an apparatus comprising:
a first square frustum having six sides (Vargas; 1);
a first side and a second side (Vargas; front and rear sides of 1) opposite the first side;
a third side and a fourth side (Vargas; left and right sides of 1) opposite the third side; and
a recess (Vargas; 7) defined in a fifth side, the recess including at least one void (Vargas; void defined by 8 or 10) defined in the recess of the fifth side.

Regarding claim 12, Vargas teaches the fifth side (Vargas; top side) of the first square frustrum having a smaller perimeter than a sixth side (Vargas; lower side) of the first square frustrum.
Regarding claim 15, Vergas teaches four or more protrusion recesses (Vargas; 15) are defined in a sixth side.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vargas (U.S. Pat. Pub. No. 20150028177 A1).
Regarding claims 2 and 10, Vargas teaches the first monolithic block can/may be made of plastic (Vargas; [0025]). The Examiner takes the official notice that recycled plastic is old and well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the recycled plastic as a material. The motivation would have been to make the product cost effective and limit the plastic waste. Therefore, it would have been obvious to modify Vargas as specified in claims 2 and 10.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vargas (U.S. Pat. Pub. No. 20150028177 A1) in view of Spyker (U.S. Pat. Pub. No. 20080251660 A1).
 Regarding claim 4, Vargas teaches the six sides. However, Vargas fails to teach the first side and the second side are shorter in length than the third side and the fourth side. Spyker teaches the first side and the second side (Spyker; front and rear side of near and opposing side of annotation 1) are shorter in length than the third side and the fourth side (Spyker; sides near and opposite of annotation 3)
Regarding claim 16, Vargas teaches the sixth side of a second square. However, Vargas fails to teach the sixth side of the second square frustrum stacks on the fifth side of the first square frustrum. Spyker teaches stacking configuration (Spyker; Abstract) the sixth side of the second square stacks the fifth side. 
Allowable Subject Matter
Claim 17-18 and 20 are allowed.
Claims 3, 5-6, 8, 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631